                                              Entered on Docket
                                              February 06, 2020
                                              EDWARD J. EMMONS, CLERK
                                              U.S. BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA


 1
                                            Signed and Filed: February 6, 2020
 2
 3
                                            ________________________________________
 4                                          DENNIS MONTALI
                                            U.S. Bankruptcy Judge
 5
 6
 7                        UNITED STATES BANKRUPTCY COURT
 8                        NORTHERN DISTRICT OF CALIFORNIA
 9
     In re:                            )            Bankruptcy Case
10                                     )            No. 19-30088-DM
     PG&E CORPORATION,                 )
11                                     )            Chapter 11
                  - and -              )
12
                                       )            Jointly Administered
13   PACIFIC GAS AND ELECTRIC COMPANY, )
                                              )     Date:       February 4, 2020
14               Debtors.                     )     Time:       10:00 AM
                                              )     Place:      Courtroom 17
15                                            )
     ☐ Affects PG&E Corporation               )                 450 Golden Gate Ave.
16   ☐ Affects Pacific Gas and                )                 16th Floor
         Electric Company                     )                 San Francisco, CA
17                                            )
     ☒ Affects both Debtors                   )
18                                            )
     * All papers shall be filed        in    )
19   the Lead Case, No. 19-30088        (DM). )
                                              )
20
21            INTERLOCUTORY ORDER REGARDING POSTPETITION INTEREST
22         On December 30, 2019, the court issued a Memorandum
23   Decision Regarding Postpetition Interest (Dkt. No. 5226).                     For
24   reasons stated on p. 17 of the memorandum, the court deferred
25   issuing an appealable order at that time.                 Since then, the
26   disputed and somewhat related issue described by all parties as
27   the Make-Whole issue has been tentatively resolved without a
28   decision by the court.       For that reason, the court believes an
                                            -1-


     Case: 19-30088   Doc# 5669   Filed: 02/06/20   Entered: 02/06/20 12:33:06    Page 1 of
                                               2
 1   order on the postpetition interest issue is appropriate at this

 2   time.

 3         Parties adverse to the Debtors on the postpetition interest

 4   issue have disagreed on what the court should do now.                   One

 5   group, the Ad Hoc Committee of Holders of Trade Claims, wants a

 6   certification that the court’s decision and ensuing order is

 7   final under Fed. R. Civ. P. 54(b), incorporated via Fed. R.

 8   Bank. P 7054 and a direct certification of such an order or an

 9   interlocutory order to the court of appeals under 28 U.S.C. §

10   158(d)(2).       The other group, the Ad Hoc Committee of Senior

11   Unsecured Noteholders, wants the court to defer any action until

12   it confirms Debtors’ Plan of Reorganization under 11 U.S.C §

13   1141, thus making the underlying decision on postpetition

14   interest final for all purposes.

15         The court has considered the arguments of both sides, and

16   the somewhat neutral position of the Debtors at a hearing on

17   February 4, 2020.       Under the circumstances, the court decides

18   not to adopt either sides’ position and to leave the question of

19   dealing with an interlocutory order for another court if there

20   is an appeal.

21         Accordingly, and as an interlocutory order, the court

22   concludes that the Debtors are correct, that In re Cardelucci,

23   285 F.3d 1231 (9th Cir. 2002) controls and that the

24   Federal Interest Rate applies to the postpetition treatment of

25   unsecured creditors under any Chapter 11 Plan of Reorganization

26   proposed by Debtors.

27                         **END OF INTERLOCUTORY ORDER**

28
                                             -2-


     Case: 19-30088    Doc# 5669   Filed: 02/06/20   Entered: 02/06/20 12:33:06    Page 2 of
                                                2
